UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6332


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC WHEELER, a/k/a “E”,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:96-cr-00053-MR-2)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Wheeler, Appellant Pro Se.     Richard Lee Edwards, Amy
Elizabeth   Ray,  Assistant  United  States  Attorneys,   Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina; Adam Christopher Morris, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric   Wheeler     appeals    the    district    court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).          We have reviewed the record and

find   no   reversible    error.     Accordingly,     we    affirm    for    the

reasons stated by the district court.           United States v. Wheeler,

No. 4:96-cr-00053-MR-2 (W.D.N.C. Feb. 11, 2013).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this     court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2